PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/252,617
Filing Date: 31 Aug 2016
Appellant(s): AirWatch, LLC



__________________
Brannon McKay
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 11, 2022.

 (1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated June 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

The Examiner respectfully notes for the record 37 C.F.R. § 41.37(c)(1)(vii) (2007). “(vii) Argument. The contentions of appellant with respect to each ground of rejection presented for review in paragraph (c)(1)(vi) of this section, and the basis therefor, with citations of the statutes, regulations, authorities, and parts of the record relied on. Any arguments or authorities not included in the brief or a reply brief filed pursuant to § 41.41 will be refused consideration by the Board, unless good cause is shown.” This section requires Appellants to put forward a complete argument. Any bases for asserting error, whether factual or legal, that are not raised in the principal brief should be waived. A reply brief is not an opportunity to make arguments that could have been made during prosecution, but were not. Nor is the reply brief an opportunity to make arguments that could have been made in the principal brief on appeal to rebut the Examiner’s rejections, but were not. See the informative decision Ex parte Borden, 2008-004312 (Jan. 7, 2010) [waiver of arguments].
	If Appellant failed to present arguments on a particular rejection, The Board will not unilaterally review those uncontested aspects of the rejection. See Ex parte Frye, 94 USPQ2d 1072, 1075 (BPAI 2010) (precedential); Hyatt v. Dudas, 551 F.3d 1307, 1313—14 (Fed. Cir. 2008) (the Board may treat arguments Appellant failed to make for a given ground of rejection as waived).
	Appellants have the burden on appeal to the Board to demonstrate error in the Examiner's position. See In re Kahn, 441 F.3d 977,985-86 (Fed. Cir. 2006).
	Rule 41.37 “require[s] more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.” In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011)
	Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)

          As to Appellant's argument on page 12-17 of the brief, Appellant argues prior art of record fails to disclose the limitation of independent claims 21, 27 and 34 wherein “…a first plurality of selectable graphical elements associated with a plurality of user devices that can share as a source, including the first and second user devices; and a second plurality of selectable graphical elements associated with a plurality of receivers to which the source can share, wherein the first and second user devices are not among the plurality of receivers, the receivers being a different set of devices, wherein the GUI page displays the first and second pluralities of selectable graphical elements simultaneously, and wherein selecting one of the second plurality of selectable graphical elements causes sharing from the source to only the selected receiver of the plurality of receivers;…” The office respectfully disagrees. Prior art Halmstad et al (see Figure 5 below) discloses displaying graphical user interface (GUI) page on the master device (i.e. teachers’ device) wherein a plurality of devices (i.e. source devices and receiver devices) are simultaneously displayed.  Displayed graphical user interface (GUI) page comprises plurality of selectable graphical elements associated with a plurality of devices wherein said device(s) can be used as sources (i.e. content from said devices can be shared to others) and while other set of devices can be used as receivers to which the sources can share. As shown below in the annotated figure 5 of prior art Halmstad et al; the master device displays plurality of devices that are/can be used as source and when a given device is used as source one or more of the remaining devices(s) can receive shared contents from source device. Thus the receiving device(s) would become receiver.  Thus prior art Halmstad et al clearly discloses GUI with simultaneously displaying different pluralities of graphical elements—one for a plurality of potential sources and another for a plurality of potential receivers on a single GUI page. 

    PNG
    media_image2.png
    659
    907
    media_image2.png
    Greyscale

Furthermore, appellant argues in prior art Halmstad, there is no “second plurality of selectable graphical elements associated with a plurality of receivers to which the source can share,” as claimed by Applicant. Applicant’s claims explicitly state that the two different pluralities are in fact different sets of devices, reciting that “the first and second user devices are not among the plurality of receivers, the receivers being a different set of devices.” Halmstad simply does not suggest this approach whatsoever, and instead displays a single pool of student devices to which various controls or screen mirroring can apply. Here again the office respectfully disagrees. As noted in the previous office action as well as multiple interview conducted, prior art of record clearly discloses master device displaying graphical user interface (GUI) page comprising plurality of potential sources and plurality of potential receivers. Wherein the user of master device (i.e. teacher) can select a given student device to share its content to other student(s) device(s). Thus during this interaction it is obvious that the device that is selected would be the source device while the other devices receiving shared content would be become potential receivers. Given the capability of prior art of record devices to have plurality of potential sources and plurality of potential receivers wherein the master device user can select it would have been obvious to an ordinary skilled person in the art to have said  plurality of devices to be designated as sources and receivers in the graphical user interface (GUI) page. In other words one of ordinary skilled person in the art can for example designate “Bobby’s tablet and Diane’s tablet” as source and the other devices (i.e. one or multiple devices) as receiver or any other combination thereon. Since the plurality of devices represented on the graphical user interface (GUI) page of the master device are capable of sharing content as well as receiving shared content; an ordinary skilled person in the art can designate a group of devices as receivers and another as source in the graphical user interface (GUI) page of the master device. Furthermore as shown in the paragraph 0043 of prior art that the master device can select source device and receiver device…   
  [0043] As another example of operation, the manager app 112 may execute a screen mirroring workflow. The user 101 may provide user input 102 that causes a particular managed mobile device to initiate a screen mirroring session with an external display device. For example, a teacher may have the screen of a student's device mirrored to an external display screen, so that classmates can see the student's interactions with an app (e.g., other students can follow along as the student solves a math problem). In the embodiment of FIG. 1, the second managed mobile device 150 is in a screen mirroring session 160 with an external display device 170, such as a projector, a television, a digital media player, etc. A teacher may also initiate a screen mirroring session between his or her own mobile device (e.g., the manager mobile device 110) and an external display. For example, a teacher may initiate a screen mirroring session to show students how to use certain apps or to display a document to all students in a class.


        As to appellant remarks on page 14-15 regarding treating representation of connected device on a display screen (i.e. “apps”) as the same as the claimed receivers. As noted in the office action and similar to applicant own Fig 5 that different connected receivers are represented on primary device as Graphical representation of connected device and contents on said devices can be shared to other devices/receiver(s). In other words prior art of record clearly discloses source devices and receiver(s) connected to each other wherein contents from a source device is shred to other devices/receiver(s) via users/host selection wherein contents would be shared. Figure 8 of prior art also disclose the ability of master device (i.e. teacher) to select and manager each device displayed on graphical user interface (GUI) page of the master device. 
         Furthermore appellant’s paragraph 0024-0025 and Fig 5A-5B discloses communication between master device 110 and user devices 121, 122 and 123 wherein   the first user device 121 and second user device 122 can be in the same room 115 as the master device 110.   The master device 110 can also invite user devices to join the session over a network 116. For example, a third user device 123 executing the sharing application can be located on an enterprise network 116 with the master device 110, but not physically in the same room 115 as the master device 110. The master device 110 can invite the third user device 123 to the session by sending an invitation generated by the sharing application to the third user device 123. Thus as shown in Fig 5A “Greg device” is designated as part of source and in Fig 5B “Greg device” as part of receiver list. Thus said source that is not physically in the same room is also capable of becoming receiver. 
 [0021] A “receiver” can be any processor-based device capable of receiving a media stream and outputting the media stream to a display or other media consumption hardware. An example receiver can include a television equipped with a processor and communication interface for pairing with a computing device and accepting a media stream. Another example receiver can include a dedicated media streaming device. The dedicated media streaming device can accept a media stream and output the received media in a video or audio format that can be consumed by other hardware, such as a monitor, television, or speaker system. 


Therefore, given appellant own definition of receiver in paragraph 0021 (see below). Prior art of record devices is capable of performing as potential source(s) and potential receiver(s). As shown in Fig 5 of prior art , there are plurality of devices (GUI of devices) displayed on host device that can be used as sources and receivers. When one of the devices is sharing its screen (i.e. became source) the other devices are potential receivers; thus prior art Fig 5 does disclose plurality of sources and receivers displayed on the host/master device. As to having GUI representing said devices displayed simultaneously and separately. Given the fact that display device is capable of displaying content in groups or list or in a row/column, it would have been obvious to have said GUI of devices displayed in a given group on host/master device; and furthermore fig 5 of prior art discloses devices (GUI of devices) that are displayed simultaneously and separately . Therefore prior art of record still teaches claimed limitations.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/BENYAM KETEMA/Primary Examiner, Art Unit 2626     
                                                                                                                                                                                                   Conferees:
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626    

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.